Citation Nr: 0617623	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-36 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel

 


INTRODUCTION

The veteran had served on active duty in the U.S. Army from 
September 1970 to June 1973, including service in Vietnam 
from March 1972 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, in pertinent part, denied service connection for 
post-traumatic stress disorder (PTSD) and depression.

On his appeal for benefits, the veteran included claims for 
PTSD and depression.  The RO addressed the issue of service 
connection for PTSD as well as the issue involving service 
connection for other psychiatric disorders.  As such, the 
Board has seen fit to recharacterize the issue on appeal to 
encompass entitlement to service connection for a psychiatric 
disorder to include PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

At the veteran's September 2002 VA examination, he was not 
diagnosed with PTSD, only with depression disorder.  However, 
subsequent VA Medical Center records indicate that veteran 
has been diagnosed with PTSD.  Because the veteran has been 
diagnosed with PTSD, the AMC should attempt to verify the 
veteran's claimed stressors.

In this matter, the veteran asserts that he has PTSD as a 
result of traumatic experiences in service, including combat 
and non combat experiences in Vietnam.  These reportedly 
included guarding a Chinook helicopter with bodies still 
inside until an investigation had been conducted to determine 
the nature and cause of the crash in June 1972 (while serving 
in the 1st AIRCAV).  The veteran's service personnel records 
show that he served with "HHC 1st Bn, 7th DAV."  While the 
veteran's service personnel and medical records do not 
reflect combat exposure, in Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the Court reversed the Board's denial of a 
claim for service connection for PTSD on the basis of an 
unconfirmed in-service stressor, where the claimant in that 
case had submitted evidence that his unit was subjected to 
rocket attacks.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the veteran's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  Applying 
this holding to the instant case, it does not appear that 
sufficient effort was made to verify the veteran's purported 
stressors through official channels, to include research of 
his unit records.  VA has not attempted to verify the 
occurrence of any alleged stressful event in Vietnam by 
contacting the U.S. Armed Services Center for Unit Records 
(now U.S. Army and Joint Services Records Research Center or 
JSRRC) regarding the veteran's unit records.

The veteran also claims the following stressors: (1) 
transporting U.S. Army personnel from "Benhaug to Long Binh 
Jail" to face court-martial proceedings (veteran claims 
suffering "serious guilt complex about performing these 
duties"); and (2) guarding the gate to the incinerator at 
the 3rd Field Army Hospital in Saigon and witnessing the 
incineration of body parts that had been amputated at the 
hospital.  The veteran's personnel records indicate that he 
was a driver and mechanic during his time in Vietnam.  If he 
did, in fact, unofficially engage in duties outside his 
military occupational specialty (MOS), this would not be 
verifiable by unit records, since any official change in MOS 
would have been recorded in his personnel records.  No 
further action will be taken on these allegations.

He also claims exposure to continuous "incoming 
rocket/mortar fire" from the enemy and "infiltration of 
North Vietnamese troops through our wire" while standing 
guard in the watch tower at a Banhaug compound.  Although 
this is the type of event that would be verifiable by 
official records, the veteran has not reported a time frame 
for these incidents, so no further action can be taken at 
this time.  It is the veteran's responsibility to provide a 
60-day time period for the alleged stressors, and until and 
unless he does so, there is nothing further VA can do to 
research the stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records for psychiatric treatment 
received from October 2004 to the present 
from the medical facilities in Albany and 
Bainbridge/Sidney. 

2.  The AMC should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressor:  guarding a Chinook  
helicopter with bodies still inside until 
an investigation had been conducted to 
determine the nature and cause of the 
crash in June 1972.  He served with "HHC 
1st Bn, 7th DAV."  

3.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include PTSD.  Appropriate psychological 
testing should be accomplished.  If PTSD 
is diagnosed, the examiner must specify 
for the record the stressor(s) relied 
upon to support the diagnosis.  If a 
disability other than PTSD is diagnosed, 
the examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that the diagnosed 
disorder is related to service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims folder must be 
made available to the examiner for 
review.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



